            Case 1:19-cv-01989-JEB Document 24 Filed 05/18/20 Page 1 of 2




Suzelle M. Smith, D.C. Bar No. 376384
Don Howarth, CA Bar No. 53783
523 West Sixth Street, Suite 728
Los Angeles, California 90014
(213) 955-9400
ssmith@howarth-smith.com
dhowarth@howarth-smith.com

Attorneys for Claimants
Dr. Lucille Levin and Suzelle M. Smith,
Trustee of the Jeremy Isadore Levin 2012
Revocable Trust

                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,
                                                Civil Action No. 1:19-cv-1989-(JEB)
               Plaintiff,

       v.

OIL TANKER BEARING INTERNATIONAL
MARITIME ORGANIZATION (IMO) NUMBER
9116412, A/K/A “ADRIAN DARYA 1,” F/K/A
“GRACE 1,”

ALL PETROLEUM WHICH IS OR WAS
ONBOARD OIL TANKER BEARING
INTERNATIONAL MARITIME
ORGANIZATION (IMO) NUMBER 9116412 AS
PART OF APRIL 2019 SHIPMENT,

       -and-

$999.950.00 AT U.S. BANK 1
ASSOCIATED WITH PARADISE GLOBAL
TRADING LLC

               Defendants.



            NOTICE OF WITHDRAWAL OF VERIFIED CLAIM IN FORFEITURE
            Case 1:19-cv-01989-JEB Document 24 Filed 05/18/20 Page 2 of 2




          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

          PLEASE TAKE NOTICE THAT Claimants Dr. Lucille Levin and Suzelle M. Smith,

Trustee of the Jeremy Isadore Levin 2012 Revocable Trust, having been substituted for Claimant

Jeremy Levin, hereby withdraw the verified claim, filed on November 14, 2019 (dkt. 18),

claiming an interest in the three properties identified in the Second Amended Complaint of the

United States of America dated August 30, 2019 (the “Properties”), filed in the above-captioned

action.

                                                    Respectfully submitted,

Dated: May 18, 2020                                 HOWARTH & SMITH

                                            By:      /s/ Suzelle M. Smith
                                                    Suzelle M. Smith, D.C. Bar No. 376384
                                                    Don Howarth, CA Bar No. 53783
                                                    523 West Sixth Street, Suite 728
                                                    Los Angeles, California 90014
                                                    (213) 955-9400
                                                    ssmith@howarth-smith.com
                                                    dhowarth@howarth-smith.com

                                                    Attorneys for Claimants
                                                    Dr. Lucille Levin and Suzelle M. Smith,
                                                    Trustee of the Jeremy Isadore Levin 2012
                                                    Revocable Trust




                                               1
